Citation Nr: 1425836	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied his claim of entitlement to service connection for a neck condition. 

The Veteran testified during a hearing before a Decision Review Officer at the RO in November 2008 and before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011. Copies of the transcripts have been associated with the claims file. 

The Board remanded the claim in March 2012 to schedule the Veteran for a VA examination.  Thereafter, the Board denied the claim in a January 2013 decision.  Following this decision, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the Board erred in weighing the probative value of the Veteran's lay statements and determining their credibility based on the absence of contemporaneous medical evidence.  An Order of the Court dated in October 2013 remanded the issue to the Board for development consistent with the Joint Motion.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) demonstrate that the Veteran sought treatment for neck pain and was diagnosed with muscle strain in April and May 1975; in June 1975, he sought treatment after falling down stairs for pain behind his right eye which was injured in the fall; the Veteran's February 1977 separation examination was negative for problems of the cervical spine or neck. 

2.  The earliest post-service treatment for neck pain was in 1993; thereafter, the Veteran contends he was unable to afford services and when he discovered he could, in fact, receive treatment at VA, he sought continuing treatment for chronic neck pain beginning in 2007.

3.  VA treatment records reflect current diagnoses of cervical spine disorders including degenerative cervical spine disease with multilevel cervical spondylosis and stenosis; a May 2012 VA examiner diagnosed degenerative disc disease and indicated the presence of arthritis.

4.  An injury in service and the presence of a current disability are conceded; however, the preponderance of the evidence does not reflect that the current cervical spine disorder was present in service or that it is causally or etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided notice to the Veteran in a March 2007 pre-adjudication letter, explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, personnel records, VA treatment records and private treatment records, where available.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA examination with respect to his claim in May 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 examiner reviewed the claims file, interviewed the Veteran, and completed a physical examination.  The examiner rendered a diagnosis and provided a medical opinion as requested in the Board's March 2012 Remand.  The Board finds that the May 2012 VA examination is adequate for the purposes of this decision, and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr, supra, see also 38 C.F.R. §§ 3.159(c)(4), 4.2 (2013). 

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that VA's duty to notify and assist the Veteran in connection with his claim has been satisfied without prejudice to the Veteran.

II. Service Connection Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

III. The Evidence

The Veteran believes his current cervical spine condition had its onset during service or is the result of injuries sustained therein, to include being hit in the head with a gun turret and falling after a blackout.  In this decision, because the Veteran sought treatment for muscle pain in the neck during service, the Board concedes an injury.  In addition, VA treatment records confirm the existence of a current cervical spine condition.  Thus, the central question regarding whether the Veteran is entitled to service connection is whether there is compentent evidence of a nexus between the injury sustained in service and the currently diagnosed cervical spine disability or disabilities.

A review of the Veteran's STRs indicates he sought treatment for neck pain in April 1975 and May 1975.  On physical examination, there was no swelling, deformity or limited motion.  There was some tenderness of the trapezius muscle group and some muscle spasm noted on the right side.  In May 1975, the examiner listed a diagnosis of muscle strain.  In June 1975, the Veteran sought treatment after falling down stairs for contusions of the face, specifically, the right eye.  The records indicate complaints of pain behind the right eye in the "right brow region."  No mention was made of neck pain or cervical spine concerns at that time.  In his February 1977 examination report upon separation from service, no abnormality of the cervical spine or neck was noted and the Veteran indicated he was in very good health.  

The first post-service evidence of treatment for neck pain was provided by the Veteran in the form of a December 1994 letter from the Texas Department of Criminal Justice Health Services Division that indicated treatment for wrist, hand and back pain in 1993.  The Veteran was seen by a neurologist and referred to an orthopedic clinic.  The letter also indicated treatment for neck, hand and arm pain in 1994.

The next medical evidence of record is from February 2007 when the Veteran sought treatment at VA for neck pain radiating to the right arm with numbness.  He was referred to a neurologist.  An x-ray of the cervical spine indicated mild degenerative disease in the disc height at C5-C6 and C6-C7 with mild degenerative osteophytosis and mild cervical spondylosis at the same levels.

A VA treatment record dated May 2008 indicated bilateral carpel tunnel syndrome status post surgeries with neck pain and right upper extremity peripheral neuropathy.

At his Decision Review Officer Hearing at the RO in November 2008, the Veteran testified he injured his neck during service when he was hit in the head by a gun in 1976.   The Veteran also indicated that following service he was incarcerated from 1978 to 1997 and was prescribed pain killers such as Tylenol and Motrin for neck pain beginning in 1978.  

VA treatment records dated in February and March 2009 indicate a cervical herniated disc at C5 or C7.  VA x-rays dated in June 2009 indicated degenerative changes present with intervertebral disc space narrowing and osteophyte formation at the C5 through C7 level.  The bones and soft tissues were found to be within normal limits.

At his hearing before the Board in March 2011, the Veteran testified as to being hit on the head by a eight inch Howitzer gun turret and seeking treatment for "neck pain and problems."  He stated that an incident report from April 3, 1975 should have been included in his record.  He also indicated he blacked out while walking down the street and "busted [his] face."  After service, he was incarcerated from 1978 to 1997 and therefore, started a janitorial business with his wife.  He indicated he had to resign from his business in 2006 because of back and neck pain and severe nerve damage in his right arm. In 2007, after he discovered he could receive healthcare through VA, he sought treatment for a herniated disc in his neck.  He testified that a VA doctor told him the herniated disc could have resulted from his fall during service and it "took years for it to develop."

Notably, there is no reference to in-service injury or incident reports surrounding injury in the Veteran's personnel records and no evidence of a herniated disc in the cervical spine until 2009.

In May 2012, the Veteran underwent a VA examination.  The examiner reviewed the claims file and recognized a diagnosis of degenerative disc disease of the cervical spine.  To the question of whether there is documented arthritis (degenerative joint disease), the examiner indicated "Yes", although this was not confirmed by x-ray evidence.  The examiner reviewed the STRs and opined that the muscle tenderness and strain seen in April and May 1975 were "likely acute neck conditions."  The examiner considered the June 1975 fall and noted the contusion to the right eye, forehead and lip.  He recognized right eye pain, but noted "no mention of any neck problems relating to the fall in June 1975" and that the February 1977 separation examination was negative for neck pain or problems.  The examiner considered VA treatment records beginning in 2007 and acknowledged the Veteran's statements that he has experienced neck pain for many years, sustained no injury to his neck after service and that at the present time, experiences pain and stiffness in his neck constantly, to include radiation of pain to the right arm and in both hands to the elbows with numbness.  A March 2011 x-ray was consulted; degenerative changes and stenosis were noted.  X-rays dated in April 2012 indicated moderate degenerative remodeling change with marginal osteophyte formation and varying degrees of intervertebral disc space narrowing in the mid/lower cervical spine predominately at the C5-C7 levels.  As to whether the Veteran's current conditions are related to service, the examiner opined it was less likely than not that the conditions were incurred in or caused by the claimed in-service injuries.  He explained:

C-file does not indicate that [the Veteran] had any chronic neck condition while in the service.  In addition, the two notes documenting neck problems did not indicate any serious injury but suggested an acute condition and involving minor muscle strain without any indication of cervical disc disease.  Since he did not report any neck pain at the time of his fall in 1975 or during the two remaining years while he was still active duty as indicated on his separation exam, there is no medical evidence found to support the claim that his neck condition began with an injury in service.  Thus, I cannot find any support for a chronic neck condition originating in the service.  Rationale based on careful review of his medical records, c-file and my clinical experience/knowledge.

The Board acknowledges the Veteran's testimony that he has experienced neck pain since service and his sincere belief that his pain now began during service and is related to his in-service injury or injuries.  The Board has no reason to disbelieve the Veteran and his statements regarding continuing pain.  Nonetheless, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that degenerative disc disease (DDD), spondylosis, stenosis or arthritis are not the kind of conditions that are capable of lay diagnosis as they are internal conditions not subject to visual observation and often require sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).
In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of spondylosis, DDD, stenosis or arthritis or a relationship between such conditions and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he or any of his family has specialized education, training, or experience that would qualify them to provide an opinion on the matter.  

The Board recognizes that the VA examiner in May 2012 indicated arthritis was documented in the record and that arthritis or degenerative joint disease is considered chronic under 38 C.F.R. § 3.309 so that the Veteran could establish service connection through a showing of continuity of symptomatology.  The Board emphasizes, however, that there is no x-ray evidence, MRI evidence or any other evidence of arthritis anywhere in the record.  Treatment records and imaging studies indicate the presence of degenerative changes that do not involve the Veteran's joints.  Although lay evidence is competent to indicate symptoms experienced, such as pain, it is not competent evidence as to whether the muscle pain documented during service was caused by arthritis or whether the continuing pain the Veteran indicates he has experienced in the years since service was caused by arthritis.  Thus, the Board finds no evidence that arthritis had onset in service or that the continuing symptoms to the present day can be attributed to arthritis, especially since there are no imaging studies that medically verify the actual existence of that disability.

DDD, spondylosis and stenosis, which are disabilities documented by multiple cervical spine x-rays of record, are not chronic diseases under 38 C.F.R. § 3.09.  Therefore, the record must demonstrate a medical nexus between those disabilities and service.  Because the record does not contain such evidence, regardless of the credibility of the Veteran's statements regarding the onset and continuity of his symptoms, the claim for service connection for a currently diagnosed cervical spine disorder must be denied. 
Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a cervical spine disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


